Title: From George Washington to Tobias Lear, 19 June 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon June 19th 1791

Since my last to you (from this place) I have received your letters of the 12th immediately from Philadelphia, and those of

the 17th & 24th of April after their having taken a trip to the Southward.
I find by Mrs Washington’s letters that Mr Frauncis is very desirous of introducing Mrs Read into the family again; this idea it would be well for him to relinquish at once, & forever; for, unless there are reasons inducing it, which my imagination cannot furnish, it never will happen. Herculas can answer every purpose that Mrs Read would do, and others which she will not; and sure I am that the difference in the expence between the two will bear no comparison; besides, supposing Mrs Read to act fairly & honestly (which by the bye I do not believe she is disposed to do) if she is not to be the absolute Mistress of her own conduct, in a word, uncontroulable, she would not remain in the family a month. She would also increase the number, and of course the expence of the second Table; which under the Administration of Mr Hyde, I believe was equal to the first (public days excepted). But I hope it is a matter clearly understood by Mr Frauncis that Wine is not to be used at it again under any pretence whatsoever; for there can be no line drawn if it be once admitted; either as to the quantity or quality that will be drank at it.
By the last Post, the letter of Messrs Fenwick & Mason, explanatory of the Wine from Charleston, was forwarded to you; & I should be glad to hear that the Wine was recd in good order; for no attempts of that Ho. hitherto, seems to have succeeded well, so far as I am concerned in them. The other Wine to Mr Jefferson will, I presume, be divided, and settled for, as soon as he shall have returned from his Northern tour.
Without going into the detail on the several points of yr letters I can assure you that the measures you have adopted with respect to Washington—George & Lawrence—my black people—& the employment of Mr Fraunces & Mrs Emmerson, as far as they have been communicated, meet my entire approbation; and I wish you to inculcate strongly upon the white Servants of the family, (as mentioned in my last) that it will be vain & idle in them to suppose, that by a combination they will avoid their own duties—or can effect the discharge of those to whom the management of the Household business is committed. They must be sensible, that they have as high wages as are given to any Servants in their respective stations, that they are as well

provided—& perhaps better paid than most—and no extra: duties imposed upon them; consequently, that if an attempt of this sort is made, it will recoil upon themselves. I shall communicate the same sentiments to those who are with me, that, if they do sin, it shall be with their eyes open, & under a knowledge of the consequences.
As I shall have occasion for a number of blanketts for my people this fall; and as the best time to purchase them, I am told, is after the Winter’s demand is over; I should be glad if you would make a pretty diligent enquiry after them before I arrive; that I may know whether, and upon what terms, I can get supplied. It is probable I may want near two hundred.
The Majr desires me to write for half a bushel of Turnip seed of the best kind—viz.—a peck of the White Summer—and the other peck of the red winter; but a good winter, and good Summer Turnip of any other kind, I suppose will do. It must be sent soon, or both will be useless.
I should like to see Mr Paynes answer to Mr Burke’s Pamphlet; if it is to be had, & could be sent off by the Post on friday, it would meet me at George Town on Monday the 27th; where I shall be, & from whence I shall proceed; but on what day is more than I am able to determine until I go there, and shall see what is necessary to be done at that place towards carrying the Law respecting the Permanent residence of the Government into effect. To do this, there are many matters to decide upon; and some of them not a little difficult. It is not very probable therefore that I shall leave Georgetown before Thursday; but I would not have such dependence placed on this, as to expect letters will meet me there on Wednesday evening; especially as it is in distant contemplation (if upon enquiry at Georgetown it shall be found that the difference in the length of the two Roads is not great) to return by the way of Frederick town, York & Lancaster, to Philadelphia.
Paris has become so lazy, self willed & impudent, that John (the Coachman) had no sort of government of him; on the contrary, Jno. say’s it was a maxim with Paris to do nothing he was ordered, and every thing he was forbid. This conduct, added to the incapacity of Giles for a Pistilion, who I believe will never be able to mount a horse again for that purpose, has induced me to find Paris some other employment than in the Stable—of

course I shall leave him at home. A boy, or two may be necessary there, to assist about the horses—Carriages—& harness. but these (dutch ones) it is possible may be had for their victuals & cloaths; especially if there are large importations from Germany (as some articles in the papers say there will be)—I mention the matter now, that in case arrivals should happen before I get back, of these kind of People, you may be apprised of my wishes—low & squat (well made) boys, would suit best. If emigrants are not to be had, there can be no doubt, but that some of the Dutch Servants in the family could easily procure such as are wanted from among the Citizens—& perhaps none readier, or better than by John himself when he arrives. Remember me to Mrs Lear—and be assured of the esteem & regard of Yr Affecte

Go: Washington

